Citation Nr: 0506850	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-02 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) rating for stomach 
ulcer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied a compensable 
evaluation for stomach ulcer.  The veteran submitted a notice 
of disagreement (NOD) received by VA in September 2002.  A 
statement of the case (SOC) was issued in November 2002.  A 
substantive appeal (VA Form 9) was received in December 2002.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained.  

2.  The veteran no longer has evidence of a stomach ulcer.  


CONCLUSION OF LAW

Criteria for a compensable evaluation for stomach ulcer  have 
not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7305.  (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case and 
supplemental statements of the case adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for an increased schedular rating.  Furthermore, the RO 
sent a letter to the veteran in February 2004, which asked 
him to submit certain information, and informed him of the 
elements needed to substantiate a claim.  In accordance with 
the requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  In this way, the 
veteran was essentially advised to submit all pertinent 
evidence in his possession.  Therefore, the Board finds that 
the Department's duty to notify has been fully satisfied with 
respect to the claim.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  While that did not occur here, content 
complying notice was eventually accomplished, together with 
proper subsequent VA process.  The veteran was also provided 
an opportunity to provide hearing testimony, which he 
declined.  He is not considered prejudiced by any defect in 
the timing of the VCAA notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and 
there are no known additional records to obtain.  There is 
nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
examined in connection with this claim.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Increased Evaluation for Stomach Ulcer

The veteran and his representative contend, in essence that 
his service-connected stomach ulcer is more severe than the 
current noncompensable evaluation reflects.  

Some of the basic facts are not in dispute.  Service 
connection is in effect for stomach ulcer rated under the 
provisions of Diagnostic Code 7305.  VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004).  

Service connection was established for the aforementioned 
disability by rating decision of November 1970.  A 
noncompensable evaluation was provided for stomach ulcer, 
effective from October 1970.  This evaluation has been in 
effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

The record reflects the veteran underwent an EGD 
(esophogastroduodenoscopy) in March 2001.  The stomach and 
the duodenum appeared normal.  

The veteran underwent a VA examination in April 2002.  He 
first complained of abdominal pain and reflux in 1969 when he 
was in service.  He related that he now gets reflux symptoms 
approximately every two months.  He denied hematemesis or 
melena.  Physical examination revealed the veteran denied 
circulatory disturbances and did have some intermittent 
constipation and diarrhea which he attributed to his 
cholecystectomy he had done.  He did have some nausea.  The 
examiner indicated that the veteran no longer had a duodenal 
ulcer.  He stated that he gained significant weight over the 
past two years due to discontinuing smoking.  There were no 
signs of anemia.  Examination of the abdomen revealed a 
round, soft, non-tender abdomen.  Bowel sounds were present.  
There was no organomegaly.  The diagnosis was Barrett's 
esophagus.  There was no diagnosis related to stomach ulcer.  

The veteran underwent a VA examination in January 2003.  It 
was noted that he had a history of peptic ulcer, that had 
been quite inactive for many years.  He denied hematemesis, 
melena, or frequent nausea and vomiting.  His abdomen showed 
no ascites, or tenderness.  Positive bowel sounds were 
present.  There was no diagnosis related to stomach ulcer.  

VA outpatient treatment records from 2001 to 2004 were 
obtained and associated with the claims folder.  Those 
records show treatment for Barrett's esophagitis, 
gastroesophageal reflux disease (GERD) and other unrelated 
psychiatric records.  There were no findings related to a 
duodenal or stomach ulcer.  

The veteran also submitted copies of medical articles related 
to Barrett's esophagitis.  None of the medical reports were 
related to duodenal or stomach ulcer.   

Diagnostic Code 7305 sets forth the criteria for evaluating 
duodenal ulcers as follows: 10 percent for a mild ulcer 
characterized by recurring symptoms once or twice yearly; 20 
percent for a moderate ulcer characterized by recurring 
episodes of severe symptoms two to three times a year 
averaging ten days in duration or continuous moderate 
manifestations; 40 percent for a moderately severe ulcer 
characterized by symptoms deemed to be less than severe but 
with impairment to health manifest by anemia and weight loss 
or recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times per year; and, 
60 percent for a severe duodenal ulcer characterized by pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  

A thorough review of the record reveals that the veteran was 
service-connected for stomach ulcer in 1970.  He had a 
finding of a stomach ulcer while on active duty, and when 
service connected, there was no evidence of an ulcer on the 
October 1970 VA examination.  There has been no finding or 
diagnosis related to stomach ulcer or duodenal ulcer since 
that time.  The most recent VA examinations performed in 
connection with this claim also showed no findings or 
diagnosis of stomach or duodenal ulcer.  As such, there are 
no disability findings reflecting mild or recurring symptoms 
necessary for a compensable rating.  A compensable rating is 
not warranted.  


ORDER

A compensable rating for stomach ulcer is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


